IRWIN, Justice
(concurring specially).
Although the majority opinion states that in Application of Oklahoma Planning and Resources Board, 274 P.2d 61, we specifically approved the refunding of self-liquidating bonds under similar statutes, the majority opinion does not discuss in detail the similarity between the original bonds in that proceeding which were refunded and *437the original bonds in the instant proceeding which will he refunded.
In the Planning and Resources case, bonds were issued for the purpose of park improvements and for refunding previously issued bonds, and the combined revenue of .all the state parks was devoted to the payment of the bonds so issued. The original bonds, which were refunded, were issued pursuant to Senate Bill No. 47, 1947 Session Laws, p. 60S, and Section 16 of Chapter 12a, (Title 74 O.S.1961, Sec. 356.16), which expressly provided for the issuance of refunding bonds refunding any obligation of -the Board. Said enactment, inter alia, pro-vided:
“The Board may issue bonds hereunder for the purpose of refunding any obligations of the Board theretofore issued hereunder, or may authorize and deliver .a single issue of bonds hereunder in part for the purpose of refunding such obliga•tions and in part for the acquisition of .additional properties or improvements. * * * »
The above statutory provision was in -force and effect when the refunding bonds -were issued and when we promulgated the Planning and Resources case.
When the bonds in the instant proceeding, -which will be refunded, were originally issued, the statutory provision then in force .and effect was Section 2072 of Title 70 O.S. 1951 and 1961, which provided:
“The board may issue bonds hereunder for the purpose of refunding any obligations of the hoard payable from the revenues of any building, as ‘building’ is 'hereinabove defined, together with revenues derived from any existing revenue-producing building or facility or facilities, or may authorize and deliver a single issue of bonds hereunder for the purpose in part of refunding obligations of the board payable from the revenues derived from .any building or buildings and in part for •the making of additions, improvements .and extensions to such building or buildings, or the construction or acquisition of additional buildings, and the furnishing and equipping of such buildings or additions, together with revenues .derived from any existing revenue-producing building or facility or facilities. * *
The exact language above referred to is employed in 70 O.S.1965 Supp. Sec. 4002(d), under which the present bonds will he refunded.
It necessarily follows that when the bonds in the Planning and Resources case were refunded, such bonds were refunded in the same manner as authorized when the bonds were originally issued; and when the bonds in the instant proceeding are refunded, they will be refunded in the same manner as authorized when the bonds were originally issued.
Therefore, in my opinion, the Planning and Resources case, 274 P.2d 61, is controlling in the instant proceeding although the bonds in that case were termed “refunding” bonds and in the instant action “advance refunding” bonds. I therefore concur specially to the opinion promulgated by a majority of my associates.